Storer, J.
An action brought to recover three hundred and eighty-three dollars in gold, and interest. The debt was contracted in Germany. The court remarked, that although there was no promissory note, the evidence was that the debt was to be paid in gold; and this might be presumed from the fact of its being a foreign contract. Whenever a contract called for a payment in gold, he (Judge Storer) was of opinion that the debtor was bound to comply with it specifically. One of the judges of this court, not now on the bench, had decided differently, but the decision was not satisfactory to his colleagues.
Judgment ordering the claim to be paid in gold.